NIEMEYER, Circuit Judge,
concurring:
I join the thorough opinion for the court, concluding that neither the Commerce Clause nor Section 5 of the Fourteenth Amendment provides Congress authority to enact the Violence Against Women Act of 1994, 42 U.S.C. § 13981 (this section hereafter referred to as “VAWA” or the “Act”).1 The broad, virtually limitless reach of VAWA into all violence motivated by gender, including domestic violence, whether implicating interstate commerce or not, far exceeds these constitutionally enumerated powers which were intended to be specific and limited grants of federal legislative authority. As the Tenth Amendment states, if a power is not delegated to the United States or prohibited to the States by the Constitution, it is reserved to the States or to the people. See U.S. Const, amend. X.
It may be seductive, albeit undisciplined, to conclude that the Commerce Clause has a virtually unlimited scope simply because the volume of interstate commerce has expanded to the point where today it is difficult to delineate between interstate and local commerce. That indulgence, however, would lead to the conclusion that the federal structure created by the Constitution no longer has applicability. Such a position, striking at the heart of our Constitutional order, would be alarming. Yet, it seems to be the position advanced by the government in this case. Because the government has refused even to recognize a line of demarcation between federal power authorized under the Commerce Clause and the States’ retained powers, I write separately to address this issue.
Established Supreme Court precedent points to the existence of limits to the commerce power and defines these limits through two separate modes of analysis. Under one mode, the limits of the commerce power are defined by a federal regulation’s nexus to interstate commerce. Under the other, the Court has observed that an overly broad exercise of the commerce power can be recognized when the exercise substantially infringes the general police power retained by the states under the Tenth Amendment. I will address each of these methods for defining limits to the commerce power, after first setting the basic factual backdrop.
I
While attending Virginia Polytechnic Institute (“Virginia Tech”), a state-owned university in Blacksburg, Virginia, Christy Brzon-kala was sexually assaulted and raped by two football players who also were students at Virginia Tech. Some six months after the incident, Brzonkala filed a complaint against the football players under Virginia Tech’s intramural disciplinary procedures. She did not pursue criminal charges because she had not preserved any physical evidence of the rapes. The record is not clear whether she has filed state law tort claims.
Brzonkala claims that persons employed by Virginia Tech, who were overly protective of the football program, frustrated university discipline of the players even though factual findings had been made in a university sponsored process to support Brzonkala’s claim. If true, the alleged conduct by responsible university officials displays not only an unflattering lack of courage and judgment, but also a hardened insensitivity to Brzonkala’s experience.
This case represents Brzonkala’s effort to redress her injury in federal court under VAWA and under Title IX of the Education *899Amendments of 1972 to the Civil Rights Act of 1964, 20 U.S.C. § 1681 et seq. The defendants in this case have challenged the constitutionality of VAWA, while the United States has intervened to argue that VAWA is constitutional both under the Commerce Clause and under the Equal Protection Clause of the Fourteenth Amendment. I address only the Commerce Clause issue.
At oral argument, the government was pressed at some length to articulate its position on how to define the line between a national interest subject to regulation under the Commerce Clause and a local interest which is beyond the scope of Congress’ legislative power. It continually refused to accept the challenge, leaving me with the clear impression that if the political pressure were sufficiently great, the government would feel justified in maintaining the position that Congress could constitutionally regulate local matters, such as divorces and, indeed, even child custody proceedings. Under the impact-on-the-economy test relied on by the government, Congress could rationalize a regulation of these important but traditionally local activities simply by amassing the obviously available economic data showing their aggregate impact on the national economy. I believe that the government’s approach, however, reveals a profound misunderstanding of Congress’ authority and the limitations of the commerce power.
II
The Commerce Clause vests in Congress the power to “regulate Commerce with foreign Nations, and among the several States.” U.S. Const, art. I, § 8, cl. 3. This power has always been understood to be finite and therefore inadequate to regulate all commercial activity, including commercial activity which is purely local in character and effect. In The Federalist No. 45, James Madison wrote:
The powers delegated by' the proposed Constitution to the Federal Government, are few and defined. Those which are to remain in the State Governments are numerous and indefinite. The former will be exercised principally on external objects, as war, peace, negotiation, and foreign commerce.... The powers reserved to the several States will extend to all the objects, which, in the ordinary course of affairs, concern the lives, liberties and properties of the people; and the internal order, improvement, and prosperity of the State.
The Federalist, at 238 (George W. Carey & James McClellan eds.,1990); see also The Federalist No. 40, at 203 (George W. Carey & James McClellan eds., 1990) (James Madison) (Under the Constitution, the federal government’s “powers are limited, and the States in all unenumerated cases, are left in the enjoyment of their sovereign and independent jurisdiction”); Jack N. Rakove, Original Meanings: Politics and Ideas in the Making of the Constitution 179 (1996) (noting that rather than believing in unlimited federal legislative power, “most framers agreed that the scope of national law making would remain modest”).
In applying this understanding to the Commerce Clause, Chief Justice Marshall, in M’Culloch v. Maryland, 17 U.S. (4 Wheat.) 316, 405, 4 L.Ed. 579 (1819), noted that the federal “government is acknowledged by all to be one of enumerated powers. The principle, that it can exercise only those powers granted to it, ... is now universally admitted.” See also Gibbons v. Ogden, 22 U.S. (9 Wheat.) 1, 195, 6 L.Ed. 23 (1824) (“The enumeration presupposes something not enumerated. ... The completely internal commerce of a State, then, may be considered as reserved for the State itself’).
The Supreme Court’s modern Commerce Clause jurisprudence preserves inviolate this principle that the federal commerce power, while a significant grant of legislative power, is nonetheless finite, possessing identifiable and judicially enforceable boundaries:
The authority of the federal government may not be pushed to such an extreme as to destroy the distinction, which the commerce clause itself establishes, between commerce “among the several States” and the internal concerns of a State. That distinction between what is national and what is local in the activities of commerce is vital to the maintenance of our federal system.
NLRB v. Jones & Laughlin Steel Corp., 301 U.S. 1, 30, 57 S.Ct. 615, 81 L.Ed. 893 (1937). *900And the vitality of this principle was maintained in the Court’s recent decision in United States v. Lopez, 514 U.S. 549, 115 S.Ct. 1624, 131 L.Ed.2d 626 (1995), striking down the Gun-Free School Zones Act of 1990 (criminalizing the knowing possession of firearms in a school zone) on the grounds that the activity regulated was not economic; it had too tenuous a connection with commerce; and the statutory provision had no jurisdictional element that would ensure that the prosecuted conduct would have the requisite nexus to. interstate commerce. Id. at 561, 115 S.Ct. 1624. Central to .its holding in Lopez, the Court explicitly recognized that there are outer limits to the reach of the Commerce Clause and that there are local and noncommercial activities which may not be reached by Congress under the Clause. See id. at 556-57,115 S.Ct. 1624.
The Commerce Clause is thus both an enumerated and a limited power authorizing the United States to regulate interstate commerce. But despite 200 years of Commerce Clause jurisprudence, we continue to face the difficult challenge of how to define the limits of the power, distinguishing that which is national from that which is local. In Jones & Laughlin Steel, the Court upheld the National Labor Relations Act of 1935 as a proper exercise of the commerce power, reasoning that although that act regulated some intrastate commercial activity, it did not exceed the Commerce Clause’s grant of congressional power to regulate interstate commerce because that act only applied to labor practices “affecting [interstate] commerce.” These, the Court said, were the “critical words” limiting the National Labor Relations Board’s power to regulate labor practices. 301 U.S. at 31, 57 S.Ct. 615. Recognizing that Congress could not regulate local commerce or activity having little relation to interstate commerce, the Court observed that intrastate activities which “have such a close and substantial relation to interstate commerce that their control is essential or appropriate to protect that commerce from burdens and obstructions” fall within the reach of Congressional power under the Commerce Clause. Id. at 37, 57 S.Ct. 615. “It is the effect upon commerce,” the Court emphasized, “not the source of the injury, which is the criterion.” Id. at 32, 57 S.Ct. 615 (citation omitted).
Similarly, in Wickard v. Filburn, 317 U.S. 111, 63 S.Ct. 82, 87 L.Ed. 122 (1942), a case upholding the exercise of the Commerce Clause power perhaps at its fullest reach, see Lopez, 514 U.S. at 560, 115 S.Ct. 1624, the Court held that the Commerce Clause allowed Congress to regulate a farmer’s production of wheat, .even for home consumption, when the effect of such consumption by fanners in the aggregate would directly affect the price of wheat in the interstate market. See Wickard, 317 U.S. at 127, 63 S.Ct. 82. The Court noted that the Commerce Clause, even though conferring a wide-ranging power, nonetheless possesses constitutionally-prescribed limits, and “the reach of that power extends [only] to those intra state activities which in a substantial way interfere with or obstruct the exercise of the granted power.” Id. at 124, 63 S.Ct. 82 (emphasis added) (internal quotation marks omitted). It is noteworthy that wheat production was recognized as an economic activity that had a substantial impact on the price of wheat traded in interstate commerce. Thus, even though wheat production itself “may not be regarded as commerce,” it might still be regulated under the Commerce Clause “if it exerts a substantial economic effect on interstate commerce.”' Id. at 125, 63 S.Ct. 82 (emphasis added).
Attempting to delineate the “vital” distinction between national and local, the Court in Jones & Laughlin Steel stated that the Commerce Clause enables Congress to regulate only intrastate acts which possess a “close and intimate relation to interstate commerce.” Id. at 37, 57 S.Ct. 615 (emphasis added). And similarly in Lopez, the Court reiterated that the Commerce Clause may not be extended
so as to embrace effects upon interstate commerce so indirect and remote that to embrace them, in view of our complex society, would effectually obliterate the distinction between what is national and what is local and create a completely centralized government.
Lopez, 514 U.S. at 557, 115 S.Ct. 1624 (quoting Jones & Laughlin Steel, 301 U.S. at 37, *90157 S.Ct. 615) (emphasis added). Thus, we may conclude that intrastate activities may be regulated under the Commerce Clause, but only if their relationship to interstate commerce is close and intimate and not “indirect and remote.”
The requirement that a local activity which Congress seeks to regulate not have merely an “indirect” effect on interstate Commerce draws into question the quality of the nexus between the activity sought to be regulated and the interstate commerce authorized to be regulated. Drawing on the nature of the constitutional power to regulate interstate commerce, I therefore conclude that a local activity, in order to be covered by the Commerce Clause power, must have a direct effect on interstate commerce such that its regulation “targets” interstate commercial activity.
The requirement that a local activity which Congress seeks to regulate not'be “remote” in effect on interstate commerce is distinct from the “direct effect” requirement and draws into question the proximateness of the activity’s causal effect on interstate commerce. When examining remoteness, we can draw on well established tort principles of proximate cause, asking whether the local activity would stand next in its causation to the effect on interstate commerce and whether its impact is slight or incidental. See generally Black’s Law Dictionary 1225-26 (6th ed.1990). In order not to be remote, an effect must be proximate and intimately related to interstate commercial activity.
Thus, to determine whether an intrastate activity substantially affects interstate commerce and therefore is neither indirect nor remote, I would apply a test which requires that (1) the target of any federal regulation of an intrastate activity must be interstate commerce, even though it may not be the purpose of the regulation,2 and (2) the effect that the activity has on interstate commerce must be proximate and not incidental.
In addition to being so limited, the commerce power is also limited to regulating commerce. If not inherently clear, this was explicitly pointed out in Lopez.
When defining the “substantially affects” test, the Supreme Court stated, “Where economic activity substantially affects interstate commerce, legislation regulating that activity will be sustained.” Lopez, 514 U.S. at 560, 115 S.Ct. 1624 (emphasis added). Applying an economic “subject-matter” requirement, the Court struck down the Gun-Free School Zones Act, noting that “by its terms [it] has nothing to do with ‘commerce’ or any sort of economic enterprise however broadly one might define those terms.” Id. at 561, 115 S.Ct. 1624; see also id. at 567,115 S.Ct. 1624 (“The possession of a gun in a local school is in no sense an economic activity that might, through repetition elsewhere, substantially affect any sort of interstate commerce”). Moreover, the Court concluded that the economic impact of the conduct regulated did not satisfy this subject-matter requirement. The Court recognized that the economic costs of violent crime, which would obviously be more likely when guns are present, might be “substantial.” Thus, despite the fact that the Gun-Free School Zones Act was clearly rationally related to fighting violent crime and that violent crime might have a substantial negative effect on the national economy, the Supreme Court found that the act was not a permissible regulation of interstate commerce. The Court explicitly rejected the “costs of crime” argument as a basis for upholding a statute under the Commerce Clause. Id. at 564, 115 S.Ct. 1624. The Court noted that to accept such reasoning would allow Congress to regulate all violent crime and all causes of violent crime. This, the Supreme Court found, the Constitution does not permit.
Despite the Supreme Court’s rejection of the “cost of crime” reasoning in Lopez, the government advanced a similar argument in this case, positing that because the costs of domestic violence were set out in Congressional “findings,” they were sufficient to sustain a federal regulation on domestic violence involving women. In advancing this argu*902ment, the government misses the point of Lopez. Congressional findings on whether violence involving women has an adverse effect on the economy are just as irrelevant'to the proper Commerce Clause analysis as were Executive Branch findings that gun violence had an adverse economic impact. Lopez held that this type of relationship between non-economic activity and the economy does not make the regulated activity subject to regulation under the Commerce Clause.
In sum, a statute depending for its validity on the Commerce Clause power must ultimately both be a regulation that reaches intra-state activity only to the extent necessary to regulate interstate commerce and be an economic regulation.
In considering whether VAWA is constitutional under these principles for applying the Commerce Clause, we begin by noting that violence against women is not commerce, nor is its regulation under VAWA aimed at the protection or promotion of interstate commerce. While it is clear that the congressional focus was trained on violence directed against women, it is just as clear that it was not trained on economic or commercial activity. Judge Luttig’s opinion for the court in this case amply describes this congressional focus. See ante, at 833-36, 849-52. While Congress went to great lengths to justify its enactment based on the impact that violence against women has on the national economy, this kind of rationalization was explicitly rejected in Lopez. See 514 U.S. at 563-64, 115 S.Ct. 1624. The Court observed there that if it were to accept the cost of crime or the impact of crime on national productivity as justifications, “Congress could x-egulate any activity that it found was related to the economic productivity of individual citizens: family law (including marriage, divorce, and child custody) for example.” Id. at 564, 115 S.Ct. 1624.
Such incidental rationalizations do not bring Congress within the specific constitutional grant of authority. The Commerce Clause authorizes only the regulation of interstate commerce. If, in regulating interstate commerce, Congress necessarily must regulate local activity which has a substantial effeet on the interstate commerce it seeks to regulate, then it may do so as long as the overall regulatory scheme is aimed at the protection or promotion of interstate commerce. See Lopez, 514 U.S. at 561,115 S.Ct. 1624. For example, in Wickard, the case identified as reflecting the broadest permissible reach of the Commerce Clause power, the Court upheld the Agricultural Adjustment Act of 1938, which regulated the amount of a farmer’s harvest, even the portion that was intended for home consumption. The production of wheat was an important economic activity having a direct and substantial effect on the supply and therefore the price of wheat. In order to regulate the national wheat market, it was therefore necessary to regulate its important components.3 The Court noted, “[i]t can hardly be denied that a factor of such volume and variability as home-consumed wheat would have a substantial influence' on price and market conditions” which fall within the legitimate domain of Congress under the Commerce Clause. Wickard, 317 U.S. at 128, 63 S.Ct. 82. But when, as in the case of VAWA, Congress directs its regulatory efforts at violence, assaults, and torts, or indeed domestic relations, it does not aim at economic activity. Instead, VAWA aims at a social ill which only ineidently affects interstate commerce. In that sense, the regulated conduct’s effect on commerce can only be characterized as “indirect.”
The government argues that the pi'ohibi-tions of VAWA promote jobs for women and therefore the economic activity of employment. This argument, however, is not supported by the language of the statute. See 42 U.S.C. § 13981. While data may support the finding that violence against women adversely affects the job market and causes an economic loss to the economy, the statute does not reflect an inteixt to address that economic concern; it does not refer to any job market or workplace, nor does it mention commerce except as a rationalization in its “purpose” section. See 42 U.S.C. § 13981(a). Moreover, VAWA does not restrict itself to violence that affects interstate commerce. *903Cf. Lopez, 514 U.S. at 561, 115 S.Ct. 1624 (noting the importance of a “jurisdictional element which would insure, through ease-by-case inquiry, that the firearm possession in question affects interstate commerce”).4 In providing additional remedies for violence against women, regardless of its connection with interstate commerce, Congress took aim at a social ill and not at commerce. Indeed, the data, which Congress claims prompted the enactment of VAWA, indicate Congress’ concern with the increasing amount of violence against women, regardless of its economic impact. It is precisely such a broad social concern that falls outside the scope of Congress’ Commerce Clause’s power.
In short, I would hold that the activities regulated by VAWA are too remote from interstate commerce and that the regulation of commerce was not the target at which VAWA was aimed. For this reason, the enactment of VAWA cannot be upheld as a proper constitutional exercise of the Commerce Clause.
Ill
It is self-evident that if the scope of the commerce power is defined too broadly, our national government would no longer be one of enumerated — and hence limited — powers. This observation brings me to the second method for discerning the limits of the Commerce Clause’s scope. If a federal regulation ostensibly justified by the Commerce Clause unduly infringes on the general police power, a power that was never conferred on the national government, it follows that such regulation exceeds the limited federal power. To support this syllogism and apply it in this case, it is therefore necessary to examine (1) whether it is true that the general police power was never intended to be conferred on the federal government and (2) whether VAWA unduly intrudes on the general police power retained by the States.
Over 200 years ago, issues regarding the scope of the new national government’s powers dominated the debates surrounding the ratification of the Constitution. What had emerged from Philadelphia in 1787 was a legal text creating a government constructed upon principles of federalism. The Constitution accomplishes this result by limiting the power of the national government, and giving it only enumerated powers. See Marbury v. Madison, 5 U.S. (1 Cranch) 137, 176, 2 L.Ed. 60 (1803) (“The powers of the legislature are defined and limited; and that those limits may not be mistaken, or forgotten, the constitution is written”). In constituting the new national government, no one believed that the people conferred a general police power upon Congress. The Supreme Court most recently observed as much in Lopez, noting that the Constitution withholds “from Congress a plenary police power that would authorize enactment of every type of legislation.” 514 U.S. at 566, 115 S.Ct. 1624; see also id. at 584, 115 S.Ct. 1624 (Thomas, J., concurring) (cautioning that the “substantial effects” test taken to its logical extreme would improperly give Congress “a ‘police power’ over all aspects of American life”); United States v. Dewitt, 76 U.S. (9 Wall.) 41, 43-44, 19 L.Ed. 593 (1869). This proposition is not remarkable because the general police power of the States rests at the core of their sovereignty. Thus, to read the Commerce Clause so broadly as to infringe significantly on the States’ general police power would undermine state sovereignty in violation of the federal structure created by the Constitution and confirmed by the Tenth Amendment. Consequently, I believe that the Commerce Clause may not be so broadly interpreted as to authorize wholesale regulation of the sphere traditionally regulated by the States through their general police power.
If the police power was retained by the states and the people, then we must address whether VAWA purports, in contravention of this Constitutional structure, to exercise the general police power.
Because the general police power is recognized to include the right of the States to promote the public health, safety, welfare, and morals of the State, see Berman v. Parker, 348 U.S. 26, 32, 75 S.Ct. 98, 99 L.Ed. 27 (1954), it is not disputed that redress for *904assault and rape traditionally falls within the States’ police power. See, e.g., Brecht v. Abrahamson, 507 U.S. 619, 635, 113 S.Ct. 1710, 123 L.Ed.2d 353 (1993) (“The States possess primary authority for defining and enforcing the criminal law. In criminal trials they also hold .the initial responsibility for vindicating constitutional rights. Federal intrusions into state criminal trials frustrate both the States’ sovereign power to punish offenders and their good-faith attempts to honor constitutional rights”) (internal quotation marks omitted); United States v. Turkette, 452 U.S. 576, 586 n. 9, 101 S.Ct. 2524, 69 L.Ed.2d 246 (1981) (noting that RICO does not interfere with the States’ rights “to exercise their police powers to the fullest constitutional extent”); see also Silkwood v. Kerr-McGee Corp., 464 U.S. 238, 248, 104 S.Ct. 615, 78 L.Ed.2d 443 (1984) (noting “the States’ traditional authority to provide tort remedies to their citizens”).
Moreover, the redress of sexual assaults and rape is a police power that the States, including Virginia, have traditionally exercised. Virginia law at the time that Brzonkala was attacked identified various crimes whose prosecution might cover the attacks on her. See, e.g., Va.Code Ann. § 18.2-61 (rape); Va.Code Ann. § 18.2-67.3 (aggravated sexual battery); Va.Code Ann. § 18.2-67.1 (forcible sodomy); Va. Code Ann. § 18.2-67.5 (attempted rape, forcible sodomy, object sexual penetration, aggravated sexual battery, and sexual battery). The punishment for rape in Virginia is five years to life imprisonment, and aggravated sexual battery carries a maximum jail sentence of twenty years. Va.Code Ann. § 18.2-61(C), 18.2-67.3(B). Moreover, Brzonkala would have civil claims against her attackers under established tort principles. See, e.g., Parsons v. Parker, 160 Va. 810, 170 S.E. 1 (1933) (holding that Virginia law recognizes the civil action for rape). And Virginia’s interest in exercising its police powers to prohibit and to remedy sexual assaults has been longstanding. Indeed, the commonlaw of Virginia, as it existed before the United States Constitution, criminalized this conduct. See, e.g., For the Colony in Virginiea Britannia: Lawes Divine, Morall and Martiall, etc. 12 (David H. Flaherty ed., 1969) (1612) (punishing rape with the death penalty under “Dale’s Code,” Virginia’s earliest code of law); Thomas Jefferson, Notes on the State of Virginia 143-44 (William Peden ed., 1954)(1787) (proposing to proportion punishments for crimes existing in Virginia during the period of the Articles of Confederation, which included rape).
Finally, as Virginia has asserted in its brief in this case, it enforces its sexual assault laws and in practice provides victims with “an array of remedies against the perpetrators to redress [these] wrong[s].” Statistical data confirm this assertion. See Virginia Criminal Sentencing Commission, Annual Report 19-20, (1997). While data are not available for the number of prosecutions as a percentage of the total number of sexual assaults that have taken place, the Virginia courts’ compliance with sentencing guidelines for rape is over 90% and their compliance with sexual assault recommendations is over 70%. More revealing is the fact that'the greater noncompliance in sexuál assault cases can be attributed to the courts’ treating sexual offenders more harshly than the guidelines recommend. See id.
Thus, while the general police power of the States, and of Virginiain particular, covers conduct amounting to sexual assault and rape, VAWA purports to redress that same conduct, limiting its scope only to conduct motivated by gender, as both the language of the statute itself and Congress’ explanation for it demonstrate. The statute creates a federal cause of action against a person committing a “crime of violence motivated by gender” and defines a crime of violence to be “an act or series of acts that would constitute a felony against the person or that would constitute a felony against property if the conduct presents a serious risk of physical injury to another.” 42 U.S.C. §§ 13981(c), (d)(2)(A). In creating this cause of action, Congress sought to redress all violence against women and did not limit its regulation to violence that has an economic impact, whether on interstate commerce or not. As Justice Kennedy observed in Lopez about the Gun-Free School Zones Act of 1990, “neither the actors nor their conduct has a commercial character, and neither the purposes nor the design of the statute has an evident commercial nexus.” 514 U.S. at 580, 115 *905S.Ct. 1624 (Kennedy, J., concurring). These same words describe VAWA. While domestic violence of the type regulated by VAWA undoubtedly impacts the economy, as does almost every human activity, the virtually unlimited scope of domestic violence covered by VAWA can be redressed only by exercise of the general police power by the states.
Violence against women is undoubtedly a national problem in that it is a problem that exists throughout every state in the nation. The government created by our Constitution, however, demands not that the problem be repeated in every state but that we determine whether that violence is a federal problem, that is, a problem that can be redressed with a federal power. The inquiry, therefore, turns to whether the Constitution enumerates a power with which our federal Congress can regulate violence against women generally. If not, then the Constitution, by its own terms, relegates regulation of the activity “to the States respectively, or to the people.” U.S. Const, amend. X.
I recognize that the power to regulate commerce, if exercised by an enactment in fact aimed at regulating commerce, might incidentally overlap with the exercise of the general police power and that such an overlap would not per se render the enactment unconstitutional. But it is clear that Congress’ undertaking to regulate violence against women through VAWA is not even aimed at the regulation of commerce. In its reports, Congress rationalized its statute only with the argument that the cost of violence against women generally adversely affects the economy. See, e.g., S.Rep. No. 101-545, at 33 (1990) (violence against women is estimated to cost society “at least $3 billion'— not million, but billion — dollars a year”); S.Rep. No. 101-545, at 37 (1990) (noting that domestic violence has economic cost to the family and leads to homelessness and increased absences from work); S.Rep. No. 103-138, at 41 (1993) (“estimates suggest that we spend $5 to $10 billion a year on health care, criminal justice,and other social costs of domestic violence”). But this eost-of-crime justification does not limit the statutory language to the regulation of commerce; rather it is a generalized rationalization that can be made equally with respect to all assaults, batteries, and indeed even murders. Each murder, for example, removes permanently from the economy a potentially productive citizen and fractures families causing further economic impact. Moreover, nowhere can we find any suggestion that women as a class have a more intimate connection with commerce than do men. The statute does not confine itself to the commerce-regulation power, and the regulation of commerce is not its target.
Because VAWA seeks to regulate activity so broadly that it exercises the States’ general police power, I am further persuaded that the Act cannot be justified by the limited power of the Commerce Clause.
ÍV
In summary, the Commerce Clause authorizes Congress to regulate commerce among the States, i.e., the intercourse of economic activity among the States, and local activity insofar as it substantially affects interstate commerce. To satisfy this intrastate reach of the Commerce Clause, however, the effect of the intrastate activity on interstate commerce must be neither indirect nor remote; the federal regulation must be aimed at the regulation of interstate commerce, even though its purpose may be otherwise. Moreover, the scope of the Commerce Clause must be interpreted to preserve the federal structure of the Constitution and the States’ general police power as an essential aspect of their sovereignty within that structure. Because VAWA regulates intrastate activity too broadly, detaching itself from any semblance of regulating interstate commerce, it is unconstitutional.

. For example, Congress may enact legislation aimed at interstate commerce, even if its purpose is to promote social goals. The Freedom of Access to Clinic Entrances Act of 1994 might be such a law. See Hoffman v. Hunt, 126 F.3d 575, 582-88 (4th Cir.1997) (upholding against a Commerce Clause challenge the Freedom of Access to Clinic Entrances Act of 1994, 18 U.S.C. § 248).


. This is permissible because Congress has the power to "make all laws which shall be necessary and proper” for executing any of its enumerated powers. U.S. Const, art. I, § 8, cl. 18.


. Because VAWA contains no jurisdictional hook, this case does not present the issue of how far Congress can extend its power, if at all, to enact legislation through the use of jurisdictional hooks. Cf. Katzenbach v. McClung, 379 U.S. 294, 85 S.Ct. 377, 13 L.Ed.2d 290 (1964).